DETAILED ACTION
Claim Status
This is first office action on the merits in response to the application filed on July 2, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-34 are currently pending and have been examined.

Claim Objections
Claim 11 is objected to because of the following informalities: 
In claim 11, line 3, “from the user device” should read --from a user device--.
In claim 11, line 4, “by a user device” should read --by the user device--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 11, 22, 25, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the purchases" in lines 8-9. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the data network" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claims 11 and 22 recite the limitation "the access device" in lines 6-7 and line 12, respectively. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the wireless radio interface" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the user device identifier" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must 
Under the Step 1, Claims 1-34 are drawn to a method which is within the four statutory categories (i.e., a process). 
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-34 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 11, and 22:
Claims 1, 11, and 22 are drawn to an abstract idea without significantly more. The claims recite receiving over a network from an access point a request by a user device for use of an access point to enable the user device to access a data network via such access point and an identifier for the user device, determining a credit worthiness indicator associated with the 
Under the Step 2A Prong One, the limitations of determining a credit worthiness indicator associated with the user device based on the user identifier, transmitting/receiving an authorization signal to the access point for the requested data access by the user without concurrently requiring payment for the purchases when the creditworthiness indicator satisfies predetermined conditions, monitoring a total outstanding purchase balance associated with the user, transmitting a request signal to the access point for communication to the user for settlement of at least a part of the total outstanding purchase balance associated with the user identifier if the total outstanding balance exceeds at least a predetermined threshold amount or has been accrued over a period of time that exceeds a predetermined limit, registering with a payment, transmitting to the user a webpage from a public address associated with the payment when the user is unknown to the access, forwarding the user identifier to the payment, enabling access to the data by the user in response to receiving the authorization signal, wherein the authorization signal is received in substantial absence of registration or login to the 
Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – payment system, user device, data network, wireless access point, webpage, network address, and authentication and authorization computer server. The payment system, user device, data network, wireless access point, webpage, network address, and authentication and authorization computer server are recited at a high-level of generality (i.e., performing generic functions of an 
Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations 
With respect to claims 2-10, 12-21, and 23-34:
Dependent claims 2-10, 12-21, and 23-34 include additional limitations, for example, determining whether the user device identifier is included in a maintained list of identifiers, transmitting the authorization signal in substantial absence of receipt of payment, the user device identifier based on at least one of a MAC address of the user device and a HTTP cookie stored in the user device, a common system including the payment system and the access point, routing information between the data network and the access point on behalf of the user device through the payment system, transmitting a wireless signal capable of receipt by user devices indicating that the wireless access point is available, the authorization signal comprising information indicative of whether the user device is known to 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-10, 12-21, and 23-34 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20, 22, 26-31, and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta (US 8498939 B1; hereinafter Gupta).
With respect to claim 1:
	Gupta teaches A computer-implemented method for a payment system comprising the steps of: (See at least Gupta: Abstract)
a. receiving, over a network, from an access point (i) a request by a user device for use of an access point to enable the user device to access a data network via such access point; and (ii) an identifier for the user device; (By disclosing, the user may request the instant purchase, deferred payment option by utilizing an instant purchase, deferred payment option control displayed a web page generated on an online store's web utilize browser application 115 on the end-user network device 110 (access point) to access, via the network 120, the web page of the online store from the online store network device 125. See at least Gupta: 5/6-41; Figs. 1-2, items 110 & 115)
b. determining, based on the user device identifier, a credit worthiness indicator associated with the user device; (By disclosing, the instant purchase module 131 uses the registration information to determine if the user is approved to utilize the instant purchase, deferred payment option by examining the user's account history (credit worthiness indicator) stored in the registered user index 133. See at least Gupta: 5/53-57; 6/45-52)
c. transmitting an authorization signal to the access point for the requested data network access by the user device without concurrently requiring payment for the purchases when the creditworthiness indicator satisfies predetermined conditions; (By disclosing, the instant purchase module 131 communicates notification (authorization signal) to the user that the instant purchase with deferred payment (without concurrently requiring payment) is completed and that the user may access the purchased product. See at least Gupta: 7/41-46)
d. monitoring a total outstanding purchase balance associated with the user device; and (By disclosing, the instant determine if that balance is below a pre-defined account balance limit. Also, the account balance limit may vary by user and can depend on such criteria as the length of time the user's account has been in use or the user's deferred payment history (total outstanding purchase balance) associated with previous instant purchases. See at least Gupta: 6/45-60)
e. transmitting a request signal to the access point for communication to the user device for settlement of at least a part of the total outstanding purchase balance associated with the user device identifier if the total outstanding balance exceeds at least a predetermined threshold amount or has been accrued over a period of time that exceeds a predetermined limit. (By disclosing, if the user has exceeded the deferred payment limit, or the current transaction will cause the user to exceed the deferred payment limit, the instant purchase module 131 notifies the user that payment of past purchases is due before further deferred payments can be approved. In addition, he deferred payment module 132 determines if a pre-determined time limit on existing account balances has elapsed. See at least Gupta: 6/61 ~ 7/3; 8/49-63)
With respect to claim 11:
A method for a wireless access point comprising the steps of: (See at least Gupta: Abstract)
a. registering over a network with a payment system; (By disclosing, a user registers with the system for the instant purchase, deferred payment. See at least Gupta: 2/25-37)
b. receiving a connection request signal from the user device for access to the data network by a user device; (By disclosing, the user may request the instant purchase, deferred payment option by utilizing an instant purchase, deferred payment option control displayed a web page generated on an online store's web page at the time of purchase. For example, the user may utilize browser application 115 on the end-user network device 110 to access, via the network 120, the web page of the online store from the online store network device 125. See at least Gupta: 5/6-41; Figs. 1-2, items 110 & 115)
c. transmitting to the user device a webpage from a public network address associated with the payment system when the user device is unknown to the access device; (By disclosing, the user may request the instant purchase, deferred payment option by utilizing an instant purchase, deferred payment option control displayed a web page generated on an online store's web page at the time of purchase at block 210 (when the user device is unknown to the access device). See at least Gupta: 5/6-19; 4/30-44; Fig. 2, item 210)
d. receiving a user device identifier from the user device and forwarding the user device identifier to the payment system; (By disclosing, the instant purchase module 131 notifies the user and requests that the user either register to create an account or log in with the user's existing registration information. See at least Gupta: 5/42-52; Fig. 2, item 225)
e. receiving from the payment system an authorization signal authorizing access by the user device to the data network; and (By disclosing, the instant purchase module 131 communicates notification (authorization signal) to the user that the instant purchase with deferred payment is completed and that the user may access the purchased product. See at least Gupta: 7/41-46)
f. enabling access to the data network by the user device in response to receiving the authorization signal, wherein the authorization signal is received in substantial absence of registration or login to the payment system by a user associated with the user device. (By disclosing, if the user has previously configured the user's account to process payments without further notice, (in substantial absence of registration or login to the payment system by a user associated with the user device) block 335 may be omitted, and the method 270 may proceed directly to block 350. See at least Gupta: 9/1-9; Fig. 3)
With respect to claim 22:
A computer-implemented method for an authentication and authorization computer server comprising the steps of: (See at least Gupta: Abstract)
g. registering over a network with a payment system; (By disclosing, a user registers with the system for the instant purchase, deferred payment. See at least Gupta: 2/25-37)
h. receiving from a wireless access point a connection request transmitted by a user device to the access point for requesting access to a data network; (By disclosing, the user may request the instant purchase, deferred payment option by utilizing an instant purchase, deferred payment option control displayed a web page generated on an online store's web page at the time of purchase. For example, the user may utilize browser application 115 on the end-user network device 110 to access, via the network 120, the web page of the online store from the online store network device 125. See at least Gupta: 5/6-41; Figs. 1-2, items 110 & 115)
i. transmitting to the access point an access challenge signal for corresponding wireless transmission to the user device; (By disclosing, Fig. 2 shows blocks for the access challenge signal. See at least Gupta: Fig. 2, items 220, 225, 230, 245 & 255)
j. receiving a challenge response from the access point received from the user device; (As stated above and by further 
k. instructing the access point to transmit to the user device a webpage from a network address associated with the payment system when the user device is unknown to the access device; (By disclosing, the user may request the instant purchase, deferred payment option by utilizing an instant purchase, deferred payment option control displayed a web page generated on an online store's web page at the time of purchase at block 210 (when the user device is unknown to the access device). See at least Gupta: 5/6-19; 4/30-44; Fig. 2, item 210)
l. receiving from the payment system a signal authorizing access by the user device to the data network; and (By disclosing, the instant purchase module 131 communicates notification (authorization signal) to the user that the instant purchase with deferred payment is completed and that the user may access the purchased product. See at least Gupta: 7/41-46)
m. transmitting a signal to the access point for enabling access to the data network by the user device in response to receiving the authorizing access signal, wherein the authorization signal is received in substantial absence of registration or login to the payment system by a user associated with the user device. (By disclosing, if the user has previously configured the user's account to process payments without further notice, (in substantial absence of registration or login to the payment system by a user associated with the user device) block 335 may be omitted, and the method 270 may proceed directly to block 350. See at least Gupta: 9/1-9; Fig. 3)
With respect to claim 2:
	Gupta teaches the computer implemented method of claim 1, as stated above.
	Gupta further teaches further comprising registering the access point for use of services offered by the payment system. (By disclosing, a user registers with the system for the instant purchase, deferred payment. See at least Gupta: 2/25-37)
With respect to claim 3:
	Gupta teaches the computer implemented method of claim 1, as stated above.
	Gupta further teaches wherein the access point is enabling limited access to the data network for the communication for settlement, wherein such limited access is at least one of limited access to at least one network address associated with the payment system, limited duration of access, and limited data transmission rate. (By disclosing, the method may require the user account to have been active for a pre-defined period of time, that the length of time the user has had an active account with one or more of the other integrated online services, or certain number of purchases or a certain frequency of purchases using other standard payment options be achieved, before the instant purchase, deferred payment option can be used. See at least Gupta: 5/53 ~ 6/15)
With respect to claim 4:
	Gupta teaches the computer implemented method of claim 1, as stated above.
	Gupta further teaches wherein the determining step comprises the step of determining whether the user device identifier is included in a maintained list of identifiers. (As stated above, the method may require that the length of time the user has had an active account with one or more of the other integrated online services (in a maintained list of identifiers). See at least Gupta: 5/53 ~ 6/15)
With respect to claim 5:
	Gupta teaches the computer-implemented method of claim 1, as stated above.
	Gupta further teaches wherein the authorization signal is generated in substantial absence of registration or login to the payment system by a user associated with the user device. (By disclosing, if the user has previously configured the user's account to process payments without further notice, (in substantial absence of registration or login to the payment system by a user associated with the user device) block 335 may the method 270 may proceed directly to block 350. See at least Gupta: 9/1-9; Fig. 3)
With respect to claims 6, 14, and 27:
	Gupta teaches the computer-implemented method of claim 1, the method of claim 11, and the method of claim 22, as stated above.
	Gupta further teaches wherein the authorization signal is generated in substantial absence of identifying a user associated with the user device. (By disclosing, if the user has previously configured the user's account to process payments without further notice, (in substantial absence of identifying a user) block 335 may be omitted, and the method 270 may proceed directly to block 350. See at least Gupta: 9/1-9; Fig. 3)
With respect to claims 7, 13, and 26:
	Gupta teaches the computer-implemented method of claim 1, the method of claim 11, and the method of claim 22, as stated above.
	Gupta further teaches wherein the step of transmitting the authorization signal is made in substantial absence of receipt of payment for any portion of the total outstanding purchase balance associated with the user device identifier. (By disclosing, the instant purchase module 131 notifies the user that the instant purchase with deferred payment (in substantial 
With respect to claims 8, 15, and 28:
	Gupta teaches the computer-implemented method of claim 1, the method of claim 11, and the method of claim 22, as stated above.
	Gupta further teaches wherein the user device identifier is based on at least one of a MAC address of the user device and a HTTP cookie stored in the user device. (By disclosing, the registration information may be retained in a client side data structure, such as a cookie and automatically transmitted to the deferred payments system 130 with each request. See at least Gupta: 5/35-38)
With respect to claims 9 and 31:
	Gupta teaches the computer-implemented method of claim 1 and the method of claim 22, as stated above.
	Gupta further teaches wherein the payment system and the access point comprise a common system. (By disclosing, if the user has not previously configured the user's account to process payments automatically, the user will need to access the deferred payment module 132 to authorize the payment. Therefore, the Deferred Payment System 130 may be interpreted to perform the roles of the access point and the payment system. See at least Gupta: 8/64 ~ 9/12; 4/14-29; Fig. 1-3, item 335)
With respect to claims 10 and 18:
	Gupta teaches the computer-implemented method of claim 1 and the method of claim 11, as stated above.
	Gupta further teaches further comprising routing information between the data network and the access point on behalf of the user device through the payment system. (By disclosing, the user to complete the purchase directly with the online store network device 125 pursuant to the online stores accepted methods of payment. See at least Gupta: 6/24-28)
With respect to claim 12:
	Gupta teaches the method of claim 11, as stated above.
	Gupta further teaches further comprising the step of transmitting a wireless signal capable of receipt by user devices indicating that the wireless access point is available, subject to a payment arrangement fee, for connecting to a data. (By disclosing, each network 120 includes a wired or wireless telecommunication means by which network devices (including devices 110, 125, 130) can exchange data… including a mobile telephone network (subject to a payment arrangement fee). See at least Gupta: 4/2-13)
With respect to claims 16 and 29:
	Gupta teaches the method of claim 11 and the method of claim 22, as stated above.
further wherein the authorization signal comprises information indicative of whether the user device is known to the payment system. (By disclosing, the user's decision to pay with an alternate payment option is noted by the instant purchase module 131 in the user's account record. See at least Gupta: 6/24-44)
With respect to claims 17 and 30:
	Gupta teaches the method of claim 11 and the method of claim 22, as stated above.
	Gupta further teaches wherein the enabling step comprises enabling access to at least one particular predetermined network addresses of the data network. (By disclosing, each network 120 can include a local area network ("LAN"), a wide area network ("WAN"), an intranet, an Internet, a mobile telephone network, or any combination thereof (particular predetermined network addresses of the data network). See at least Gupta: 4/3-14)
With respect to claims 19 and 33:
	Gupta teaches the method of claim 18 and the method of claim 22, as stated above.
	Gupta further teaches further comprising the steps of receiving from the payment system a notification that payment for the user device is due and, prior to receiving the signal authorizing access, enabling limited access to the data network to enable the user device to access the payment system network address to settle at least a portion of the payment that is due. (As stated above with respect to claim 3, and by further disclosing, the instant purchase module 131 notifies the user that payment of past purchases is due before further deferred payments can be approved. See at least Gupta: 5/53 ~ 6/15; 6/61 ~ 7/3)
With respect to claims 20 and 34:
	Gupta teaches the method of claim 19 and the method of claim 33, as stated above.
	Gupta further teaches wherein the limited access is at least one of limited access to at least one network address of the payment system, limited duration of access, and limited transmission rate. (As stated above with respect to claims 3 and 19, see at least Gupta: 5/53 ~ 6/15; 6/61 ~ 7/3)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, as applied to claims 11 and 22, in view of Brisebois et al. (US 2019/0104429 A1; hereinafter Brisebois).
With respect to claims 21 and 32:
	Gupta teaches the method of claim 11 and the method of claim 22, as stated above.
	However, Gupta does not teach wherein the access point is a Wi-Fi hotspot.
	Brisebois, directed to collection of crowd-sourced access point data for 5G or other next generation network and thus in the same field of endeavor, teaches 
wherein the access point is a Wi-Fi hotspot. (By disclosing, a Wi-Fi access point list is provided as shown in Figs. 5-6. See at least Brisebois: paragraph(s) [0064]; Figs. 5-6) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the post-paid, single click payments teachings of Gupta to incorporate the collection of crowd-sourced access point data for 5G or other next 
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, as applied to claim 22, in view of Pepin et al. (US 2012/0210401 A1; hereinafter Pepin).
With respect to claim 23:
	Gupta teaches the method of claim 22, as stated above.
	However, Gupta does not teach wherein the step of transmitting a signal to the access point for enabling access to the data network by the user device further comprises information in such signal to establish encryption for data transmitted to and from the user device.
	Pepin, directed to device and method for managing access rights to a wireless network and thus in the same field of endeavor, teaches 
wherein the step of transmitting a signal to the access point for enabling access to the data network by the user device further comprises information in such signal to establish encryption for data transmitted to and from the user device. (By disclosing, the encryption key, for example a WPA (WiFi Protected Access), WPA2, WPA-Enterprise or WPA2-Enterprise key, may be used for encrypting wireless exchanges between the device and the access point. See at least Pepin: paragraph(s) [0030])

With respect to claim 24:
	Gupta teaches the method of claim 23, as stated above.
	Pepin, in the same field of endeavor, teaches 
wherein the encryption is established based on at least information in the challenge response. (As stated above with respect to claim 23, and by further disclosing, some of these keys may be in the form of certificates for limiting in time the use of this key. They also comprise identifiers for connection to the network, typically a connection name (login) (information in the challenge response) and a password, but any other type of identifier can be used. See at least Pepin: paragraph(s) [0030])
With respect to claim 25:
	Gupta teaches the method of claim 23, as stated above.
	Pepin, in the same field of endeavor, teaches 
wherein the encryption is established based on credentials of the wireless radio interface for the challenge response. (As certificates for limiting in time the use of this key. They also comprise identifiers for connection to the network, typically a connection name (login) and a password (credentials of the wireless radio interface for the challenge response), but any other type of identifier can be used. See at least Pepin: paragraph(s) [0030])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seo (US20050122921A1) teaches apparatus and method for registering wireless terminals with access point through wireless network.
Andenson et al. (US9264554B2) teaches providing network access, including using consumer mobile devices as network access points.
Huster (US 20150161585 A1) teaches electronic commerce system, including limited access.
Somayazulu et al. (US 20150085746 A1) teaches selective utilization of consumer shared access points to facilitate optimized wireless communications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/CLAY C LEE/Examiner, Art Unit 3685